DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on March 10, 2020. Claims 1-21 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on March 10, 2020 has been accepted.

Drawings
The drawings are objected to because Fig. 2 shows reference numbers 103a-n when the reference numbers should be 203a-n.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6-8 and 15 are objected to because of the following informalities:  
Claim 1 recites the phrase “identity pair” in line 33. It is suggested the phrase be amended to “account-identity pair” for clarity and consistency. Also, claim 1 recites the phrases “account-identify pair” in lines 33 and 34. It is suggested the phrase be amended to “account-identity pair” for clarity and consistency. Further, claim 1 recites the phrases “the non-authoritative data source” and “the authoritative data source” in several places. It is suggested the phrases be amended to “the non-authoritative data source system” and “the authoritative data source system”, respectively, for clarity and consistency. Claims 8 and 15 are objected to for similar reasons to claim 1. 
Claims 6 and 7 recites the phrase “The system” in the preambles. It is suggested the phrase be amended to “The identity management system” for clarity and consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 14, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the user.” There is insufficient antecedent basis for this limitation. Claims 13 and 20 are rejected for similar reasons to claim 6. Dependent claims 7, 14 and 21 are rejected for containing the same indefinite language as parent claims 6, 13 and 20 without further remedying the indefinite language. 
Claim 7 recites the limitation “the account-identity pair.” There are multiple previously recites account-identity pairs recited previously and it is unclear as to which particular account-identity pair the limitation is referring. Claims 14 and 21 are rejected for similar reasons to claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Versteeg et al. (U.S. Pub. No. 2017/0195415 and hereinafter referred to as Versteeg) in view of Enuka et al. (U.S. Pub. No. 2020/0050966 and hereinafter referred to as Enuka).
As to claim 1, Versteeg discloses an identity management system, comprising: 
a processor (paragraph [0073], Versteeg teaches a processor); 
a non-transitory, computer-readable storage medium, including computer instructions (paragraph [0073] and claim 9, Versteeg teaches a memory storing program code) for: 
obtaining identity management data associated with a plurality of source systems in a distributed enterprise computing environment, the identity management data comprising data on a set of identity management artifacts utilized in identity management in the distributed enterprise computing environment, wherein the plurality of source systems include a non-authoritative source system and an authoritative source system and the identity management data comprises account data on accounts from the non-authoritative source system and identity data on identities from the authoritative source system (paragraphs [0014], [0017], [0018] and [0032], Versteeg teaches discovering data from different schemas in an organizational domain, the data including identity data and account data); 
determining a first set of columns associated with a schema of the non-authoritative data source (paragraphs [0014], [0017], [0018] and [0032], Versteeg teaches determining fields (i.e. columns) of an account schema); 
determining a second set of columns associated with a schema of the authoritative data source (paragraphs [0014], [0017], [0018] and [0032], Versteeg teaches determining fields (i.e. columns) of an identity schema); 
forming a set of feature pairs specific to the non-authoritative data source and the authoritative data source wherein each feature pair of the set of feature pairs comprises a first column from the first set of columns associated with the schema of the non-authoritative data source and a second column from the second set of columns associated with the schema of the authoritative data source by correlating the first set columns with the second set of columns to determine the set of feature pairs (paragraphs [0014], [0017]-[0019], [0030] and [0032], Versteeg teaches correlating fields from the identity schema with fields from the account schema to generate field pairs); 
generating feature values for each of the feature pairs for each of a set of account-identity pairs, where each account-identity pair comprises a first account of the accounts of the account data from the non-authoritative source system and a first identity of the identities of the identity data from the authoritative data source, and generating a feature value for a feature pair is based on a first value for the first column of the feature pair associated with the first account and a second value for the second column of the feature pair associated with the first identity (paragraphs [0014], [0017]-[0020], [0030] and [0032], Versteeg teaches generating correlation values for each field pair based on data values associated with the respective fields.). Versteeg does not specifically disclose obtaining a training set of account-identity pairs and associated feature values; training a machine learning (ML) model specific to the non-authoritative data source and the authoritative data source based on the training set; and generating, by the machine learning model, predictions for one or more account-identity pairs, wherein a prediction for an account-identity pair is based on the feature values associated with that identity pair and if a prediction is over a threshold the account of the account-identify pair is associated with the identity of the account-identify pair as claimed. However, Enuka does disclose
obtaining a training set of account-identity pairs and associated feature values (paragraphs [0008], [0099], [0146], [0149] and [0161]-[0165], Enuka teaches obtaining training data related to identities and feature values); 
training a machine learning (ML) model specific to the non-authoritative data source and the authoritative data source based on the training set (paragraphs [0008], [0099], [0146], [0149] and [0161]-[0165], Enuka teaches training a machine learning model using the training data related to identities and feature values); and 
generating, by the machine learning model, predictions for one or more account-identity pairs, wherein a prediction for an account-identity pair is based on the feature values associated with that identity pair and if a prediction is over a threshold the account of the account-identify pair is associated with the identity of the account-identify pair (paragraphs [0004], [0009], [0098], [0130], [0135] and [0163]-[0165], Enuka teaches using the machine learning model to generate predictions for determining if identity data is associated, where the predictions are based on a confidence level being above a threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Versteeg with the invention of Enuka for using the trained machine learning model of Enuka because this would improve accuracy/efficiency of identity correlation with Versteeg.
Claims 8 and 15 recite substantially similar subject matter to claim 1 and are therefore, rejected for similar reasons to claim 1 above.
As to claim 2, the combination of teachings between Versteeg and Enuka disclose the identity management system of claim 1, wherein correlating the first set of columns with the second set of columns to determine the set of feature pairs comprises: determining a similarity value between each of the first set of columns and each of the second set of columns based on the first values for the first column across all the accounts of the account data and second values for the second column across all identities of the identity data; and selecting the feature pairs based on the similarity values (paragraphs [0014], [0017]-[0020], [0030], [0032], [0035] and [0061], Versteeg teaches comparing data and generating correlation values based on similarity. Paragraphs [0054], [0068]-[0070], [0075] and [0108], Enuka teaches calculating similarity values and filtering.).
Examiner supplies the same rationale for the combination of the references as claim 1 above.
Claims 9 and 16 recite substantially similar subject matter to claim 2 and are therefore, rejected for similar reasons to claim 2 above.
As to claim 3, the combination of teachings between Versteeg and Enuka disclose the identity management system of claim 2, wherein the instructions further comprise instructions for: filtering the set of account-identity pairs to select the one or more account-identity pairs for which predictions are to be determined (paragraph [0027], Versteeg teaches filtering values. Paragraphs [0054], [0068]-[0070], [0075], [0108] and [0163]-[0165], Enuka teaches filtering out data for predictions.).
Examiner supplies the same rationale for the combination of the references as claim 1 above.
Claims 10 and 17 recite substantially similar subject matter to claim 3 and are therefore, rejected for similar reasons to claim 3 above.
As to claim 4, the combination of teachings between Versteeg and Enuka disclose the identity management system of claim 3, wherein the filtering is based on the feature values for a set of screening feature pairs for each of the set of account-identity pairs (paragraph [0027], Versteeg teaches filtering values, the filtering based on similarity to field data pairs (i.e. screening pairs). Paragraphs [0054], [0068]-[0070], [0075], [0108] and [0163]-[0165], Enuka teaches filtering out data for predictions.).
Examiner supplies the same rationale for the combination of the references as claim 1 above.
Claims 11 and 18 recite substantially similar subject matter to claim 4 and are therefore, rejected for similar reasons to claim 4 above.

Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 7, 13, 14, 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 5 recites, inter alia, “wherein the set of screening feature pairs are a top number of feature pairs whose first column and second column have highest similarity values.” While the prior art does show a filtering and screening for a machine learning model, the prior art is not considered to disclose the specific screening feature pairs as claimed. Therefore, claim 5 is considered to recite allowable subject matter. Claims 12 and 19 are considered to recite allowable subject matter for similar reason to claim 5.

Claim 6 recites, inter alia, “receiving a request for an interpretation of the prediction for an account-identity pair; determining a top set of features pairs that resulted in the prediction based on the ML model.” The prior art is not considered to disclose the specific combination of the limitations as claimed. Therefore, claim 6 is considered to recite allowable subject matter. Claims 13 and 20 are considered to recite allowable subject matter for similar reason to claim 6. Dependent claims 7, 14 and 21 are considered to recite allowable subject matter based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (U.S. Pub. No. 2021/0112065) – cited for teaching storing a mapping of a unique user platform identifier to a first user identity provider identification – Fig. 2
Atlas et al. (U.S. Pub. No. 2018/0025064) – cited for teaching synchronizing identifiers of users – Abstract 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438